Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 1 of 28

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA
TAINS oe Sa DIVISION

 

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

Ui) AND MEDICAL CENTER
26 ZO

     

Tant Hotchinsen

Inmate #_M25104
(Enter full name of Plaintiff)

vs, PER. CASE worl’ ALVIS

(To be assigned by Clerk)

 

Mark “Ench, Secretary,
Centician af Florida.

Dre. A. Cortes, M.D.

Dr. Nawer —Uslann, M.D.
De. A. Varn na M.D.
(Enter name and title of each Defendant.

If additional space is required, use the

 

blank area below and directly to the right.) s te

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

 
State your

Name of Plaintiff:

PLAINTIFF:

 

Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 2 of 28

full name, inmate number (if applicable), and full mailing address in the lines below.

ant Butchi NSON

 

 

Inmate Number M35\ou4
Prison or Jail: Reception ard Medical Center
Mailing address: P.0. Box 67%

 

Lake Boller, F lorida
32054

DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

 

 

(1) Defendant's name: Mark ench
Official position: Sec teracy of FDOG
Employed at: EDOG

(2)

(3)

Mailing address:

Defendant's name:
Official position:
Employed at:

Mailing address:

Official position:

Employed at:
Mailing address:

 

50©\ Seuth Calhoun St
Toatlahassee FL 32394

Centurion of Florida Health Sevvices
Health Cove Provider

Florida Dept. of Correchons

SOl South Cal hoon Street
Tallahassee EL $2899 -

Dr. A. Cortés as
Medical Doctor .

Li bert Cor rechenal Tistitut on
5 el South Calhoun Street
Tallahassee, EL 32394

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS
ee eee FIBRE TO NAME ADDITIONAL DEFENDANTS
 

 

 

 

 

Case 4:20-cv-00018-MW-MAF Document 1 Filed 01/10/20 Page 3 of 28
fo a ee fe el ee

De_Nayyec slam we _. oo
mone Medical Doctor oe
_ . Loe rty Cor creccthonal Inst. oe /
a | Bol South Calhoun Sreeho
~~... | ValWahassee, FL 39499 -
—. |De Aeron
-—... {Medical Doctor
| Sefferson Correchonaltiast. =” _
——--.—..~| 50) Seuth Calhoun Street —
ou | Tallahassee, FL 39399 a
aN LL Be
a
a

 
Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 4 of 28

tl. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS

CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?
Yes( ) No(

1. Parties to previous action:
(a) Plaintiff(s):__ A/A\

(b) Defendants): N/A

 

 

 

 

 

 

2. Name of judge: V/A Case#: N/A
3. County and judicial circuit: / FX
4. Approximate filing date: N/A
5. If not still pending, date of dismissal’ V/A
6! Reason for dismissal: N/A
7. Facts and claims of case:_N/A
(Attach additional pages as necessary to list state court cases.)
B. Have you initiated other actions in federal court dealing with the same or similar

facts/issues involved in this action?

= ~ Yes( ) Nowy
1. Parties to previous action:
a. Plaintiff(s): N/A
b. Defendant(s): N/A
District and judicial division: _N /A
Name of judge: 11 /A Case #: N/A
Approximate filing date: N/A
If not still pending, date of dismissal: N / A
Reason for dismissal: NP

oak WO ND
Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 5 of 28

7. Facts and claims of case: n/ A

 

(Attach additional Pages as necessary to list other federal court Cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved
excessive force or some other wrong)?

ves) ) Not )

If YES, describe each action in the Space provided below. If more than one action, describe
all additional cases on a Separate piece of paper, using the same format as below.

T. Parties to previous action:
a. Plaintiff(s);_ “Tian+ Hotchinson

b. Defendant(s): scott Poscomany, Rebert Osteen, William Meyers, Robert Stockley, Leorard Myers

 

 

 

 

 

 

 

 

 

2. District and judicial division: M:ddle Districh Jacksonvi |le Division
3. Name of judge: Patricia Barksdale, Case #: 3:15-Cy-914-J- 32 PDB
4. Approximate filing date: “7/21/2015
5. If not still pending, date of dismissal: LU 2ol g
: 6. Reason for dismissal: _ Set++lemesat
7. Facts and claims of case:_ Excessive force by F.D.O.c.
€ raplove £S
(Attach additional pages as necessary to list cases.)
2 ©. D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If So, identify each and every case so
ke we dismissed: z a
Yes( ) . No( “ae
1. Parties to previous action:
a. Plaintiff(s):_n) /A
b, Defendant(s): 1) /f
2. _ District and judicial division: /Pt
3. Name of judge: _Ny /A Case Docket # N/A
4. Approximate filing date: N/A Dismissal date: pf
5. Reason for dismissal: __N /A,

 

*4

   
Case 4:20-cv-00018-MW-MAF Document 1 Filed 01/10/20 Page 6 of 28

6. Facts and claims of case: _\J /; fr

 

(Attach additional Pages as necessary to list cases.)

V. STATEMENT OF FACTs:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons

1. The plantitf iSO Prisoner wi the Florida Department of Correchons
onder the care, custody, and control of the defendant Mark
ancl, Secretary ef the F.D.o0. C.

Z. The defendant was comtmcted with the defendant Corizon
Health Services to orovide medical services to all inmates in
the Floni de Department if Corrections.

3. Whe plant fF Was sentenced to aterm of ZQ Years 19 the
Florida Depactment ff Corrections and is due to be Celeased in
the year 207 F,

4. While ot Wakulla Correctiona | tnshtuhon Annex jn the
monn of May ot 2OIZ, the plooh tf Was Loywred where fore,

He plant froctored his media| tibial plateau.

5. The plantitf Was transported +o R.M.C. Reception and Medical

a ter to treat his injuries here fore while there. planhtf WAS
Assavlted by several officers at K.M.C. Florida Department oF

Correct ons in Auaust 2013 that cesulted in mojuries to his right

eac being perforated.

b The Flodda Department of Corrections settled that case
in 2018 Case No: 3:15-C¥-914-)~37 PDB

#_ Unrelated +o Hi. Instant claim and case in May 2013 the
plaintiff Sustained oa media | tibia \ Plateau Fracture wry to
his right Knee and was transferred +o the Re cephorn and

5
Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 7 of 28

Medical Center RM.C. for knee Surgery ~ plaintiff was assaulted
by several Florida Department osf Correchons officials that then resvlted
in rhe Suracry being placed on hold.

B. As it related +0 this instant chim and the defendants herein on Ave
ust 2013 while at the Recepton and Medical Center R.M.C.. Lohichy
is a medical holding facility for prisoners who are bo feceieve
Medical ottenton. Sn the aforesaid date, several officials with
the Florida
plaintiff Loring his might ear. Althovah the plaintiff was at the
Recephon and Medical Center K.mM.c. For his inivred right knee
No medical aHenton was had fy said unjory | Rather Qlaintiff
WAS placed in confinement and was shortly transferred to

Santa Kosa Correchonal InstHtton Annex.

FH. While at Santa Rosa Correchenal Tnsttuton Anney , plain ff
WOS x-roved ONCE AGAIN on November % 2013 due +o the, reg vest
Ms -Sheila Szalai, ARND wherefore the findinas indicated that
nou\ Hole vi ews of the claht knee demonstrated QA communited
depressec| fracture ot the “medial +i bial plateau yet an sti\\ to n®
Aol olaintt? wos only aiven the common usveal whith wos by —

proton and a bed rest lary in pass and aothing mere, which is ao nor-
mal custom .§ practice and procedure. of policy by Conon Health

Services within the Florida Department af Carrechons ,
delayina the process at Surgery
PlaintiTs maht knee.

 

 

wherein foac+
only worsened the condrho;w of she

== lo. Following he policy and procédure for receiving medical attention
Stacling From 2013 of the occured injury +he plaintiff inwiated
The “sickco\l"'service as ceguired by she Florida Department of
Corrections -F.D.0.c. and "Corizons Health Care Services.

From 2013 +0 date § March of ZOV\D plain fr hax Submitted

Numerous “Sick eall” Comoploints complaining of pan, merry, and
7 ‘ f

J t J
Camages to his right knee having cContinved discomfort com~pli—

Department aS Corrections | they assaulted and botHered
an

Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 8 of 28

 

 

 

 

 

comhons cesoltina in resimective and limited doil y usage
and ether activck

 

Despite this Nhe Flecida Department of Correcthons

 

 

 

being stand on Notice of Plaintiff's fight knee j (ayucy, they contnved +o
on hy chip the Plaintiff book and “Sor wewd from insti toh ens
whi le Plaink fF Continued to fle multiple * *sicle calls" at cach stage

 

wn_reaards to constant knee pain only tv be informed by each doc-
tor that there wasn't any thine wrong ef enusva \ with his riaht
Knee for ité only a minor fractore and it will heal on its own.
and that if needed Fo continue +o access the “sick call”

Now while at Li herty Corre choral Lnstituhon, Plaintiff began to
experience the same Knee discomfact within his rieht Knee ahece~
fore Plaintiff inttiated the “sick call” procedure ence again only 4p
discover that the same media | tilsial plateau Frockure never

uly healed and cventually was detected Seo X-ray findinas

 

T ’

AY.

en Tanvery 1a, 2oll as ‘beine the same repeated comalicahons
as before fre Plaintiff, cght knee never made a ful) Pecouery
only Casing more harm and damage which was verified by
Dr, Nayyec Esiam MT.

Sonne hous once oaqain Plaintiff was never properly informed or
advised of hic condition as it celated +. his ciaht knee and
Was only aven he vusval tbuprotern, knee brace and anothey -
bed ces Jeyein pass wstead of aetna an approw | to See avy
octhapedic specialicd for such a serious situation of Plain-
Hes right knee to treat his injury properly, knowing that
Plaintiff should have been awen +he eppoclunity to have Sucgecy
ak a more. ceasonable me fashinn and Manner, et PloinhfF
continued +o suffer and endure PAID Under the Corre. Custacly,
and Corvrtro\ policy of He Florida Depactment of Corte ction acd

Coripon Health Servi Ces who knew about Plant. enaeing
Condon.
bA

 
Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 9 of 28

/

 

Yet again, Plaintiff Was transferred to Walton Correctora\
Dnshitubton in the month of (unknown) Near ZO\ Band |

 

 

 

oo

OMe!™ gens had to endure she same physical and pointe! comp=

leations as before stated, only this tiene Plaintiff was restricted
of his daily activity foc his cigist knee had waflarnmaitocy swe\}-
Ina makina ib eany "unbearable to walk or move withovt any pain
heina inflicted that eventually Cesulted in plaintiff geine thtouh
the Qvocess ot the “sick call” procedute whereas tHe ealy thing
awen to the Plains ff upon his medical visit was an “ice pack”
and another bed rest layin pass Unt he was seen by a@_phys-
1UOAarn and upon scheduled appointment, Plaint FF was evaluated |
but didn’t receive any Cecanmerclations for Suraery oc +0 |
weit with an outside ecthonedist as to uly +Hhis relevant cight

knee medial tibia) plateau Seachuce keeps occuri ere fore

Showing lock of concern for Plaintiffs health and well-being

Plain ff hod to deal with the came roubhne. of Pain and

 

lw.

sutfemine Aue to hin etna de layed Suroery.
T+ was Sot voit first iin Joly ot '20\8 Way Plainhff hada
visit with Defendant A. Varona SMD who is contracted and

\icernsed with Centunon of Florida at Defferson Correcthorn |

 

 

\t.

Peostitution had Plaintiff. naht knee examined and x- raved

and advised Plainkff that he suffered froma _~ Degenerative _
Scint Disease” comment|y known as DD Despite this, this
Defendownt Dr A Saran, took no further action or placed
any order for Suraesy, which was ceguired monly delaying
the process ot Plow tf treatment and medical condition,
Lover in November 201%, while sti) at Dellerson Correct—

 

Lona | “Tastitution after not ceceivuina any treatment for Degenembive

Voint Disease DAD, the Plountiff visited with Dy Gonshy Loca inacelosh ted :

Medical issue. Dc Guaskoy renewed Ploini ff 5 cmedica | Bile and con :

fivmed the xe ay indinas as well as the Plainhffs diaainesis of

to

 

 

 

 

 

 

 
Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 10 of 28

 

having DID. Wherefove she odvuined Plaintitf that Surgery to

 

Ce pair oe cigint Knee was definitely needed and that cst
te delay the Surgery will ‘worsen the condition.

 

 

 

(¥.

In the. year of 2018 —Spectheally around December — Plaintiff

 

WAS ence again transferred to Holmes Correchona| tnstituhion -

 

 

 

 

where. it was made Apparent and ebvious the realization the Def-

 

(A.

endonds never intended £, Plaintiff +. receive proper me dica\

ppasistance eC treatment as Defendants kien exactly what

Wes_wrong aind whet needed ty be token care of with the Plaintiff
For it_was lear that Plaintiff had a serious Mectica\ Comditiars.
that needed treated yet, the Deferndomt'’s blatant disreaoid
cisked further | WOuacy "ke my hea \th / for the evidence”
from prewous X-TANS and. physiciorn Mores from the
Defendant (s) in my meclical chart indicates Plainnff
had a, Mechoal Tibial Plateau Fracture that was deteriorating
While of Holmes Correctional Tnstituhion, Plam tiff wrote ay .

informalerievance, | Wo Sanuacy 2214 _ with reaarcds to the

 

Zo.

ergency ct Plaintiff not _cecei ving proper avd adequate medical.
care which was desperately needed - furthe cmore that
TieVAnce ot a seansitive. nature Was apecoved or Taowary 2
O\q low Deferdeant Clendea Fadgett, R.N., HUSA
The Plaintiff later sulbmitted onether sick call request while
still ot Holmes Correctional Tnsthivhon with respect ta the
Fact Plaintiff was stil) having the same discomfort with Pair
in nis ciaht knee , floc the “cick coll’ Was Lesponded to and
Plaintiff was placed on the scheduled call out to visit with a
physician. In February al A0i9, Plawtiff was evaluated by Dr
Lopes Rivera NSD ot Holenes Correctional Anchivlhon AL this
Hone, Plainhtf was examined and xcrayed again to determine
Hne cuorren* status of his cight knee. Vhe cesu\ix cleacly

Ndicated WwW Severe. media tibial plateay facture AS wells

GC

 

 
Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 11 of 28

 

the. Degenerative ovat Disease which at the Hae had not

 

Al

heen treated corfecth and/or Wo accerdance of standard heakh
KON 2 pratoce\s and procedures as stated from Previous document

witli the facke .f Haris case

 

 

 

 

 

On Felruacy | 4, OIF, the Plainh ff filed a gricvance at the
the instihss onal level in Ceqards to

the informa) aricvance
bot it was cetutned without achon as i+ was Dot prope

ly

 

a2

?

 

Filed is accordance with Chapter 33 -1032. 006 proceclces .

Ton February AONA while leaving the chow hail after eat-

 

 

an er Glout Uso PM, Plaimk ffs ciaht knee. agave out,

 

a3,

Lng
J

 

ceasing to fonchon prope |

4 |
yandior at all and a8 a cesolf

Bi Anis, Dr. Lopes Rivera ence again had Plaintiffs +
kneée X-raved and as such made the required cecomnend- |
ahons for Plain+iff to underao Surgery . |

J
There fore. the Plaintiff filed yet another avievance atthe

 

inshtotonal level on March | 204 = this time. in accordance with,

veverbmenle

 

Chapter 33-103.004 EAC. (Medica) Policw) to the Assistant

 

f

 

24.

hood

Warden ~—one, Ms. Keisha Jones, who aperoved the @rievonce.
and refered to De Luis A. lopea= Rivera for

in follow ve arrevanc’ to PlaintiGs inf

his approval aswel)

evma\ atienanle :

 

Now watt the. Scope and a

the indifference is allegedly manifested not merely by +h

foilore cy cefvsal tp diaanose and treat Plawmti ffs inior
4 sey

ok Centurion Health Care i

iscrethon to Plointiffs right knee,

ee

proper Ny but also bY the conduct

Services and medical personne | for the claims thet have pron

hilbited Plaintiff and restricted dai

ly activities as well as the

 

‘ [sveral\ quality of Ife due to the Madeguacy astto constitute

’ a
crvel and onusual punishment, ocohibeted ley the 3°" Amendment
lot the U.S. Censtitchon. Plainti tt continues to suffer frown
ANON his eight knee and furthermore each Defendant was

AWOre Yoon evaluating, consulhng, oe supecuising Plaintiffs

GD

 

 

 
oy

Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 12 of 28

 

finiory and should have taken operopciate. steps and measures
to ens ure adeg vate. medica care was pravided to Plain iff

 

instead of deli berate ind ference } prescribing ibupeoten, knee

 

braces, becl rest lay =| LA passes whieh didn’t relieve Plai whiff
of the onnecessous ond wonton mtlichion of pain - treahne

I J
Syoaptoms ot Pon instead ot the CAVWSe oS suffering | which

 

OS documented. beaan in May QAo\A ontil Aoty and cesurtoced

 

J
fia [2o\b vn) 5/au/\q the exact date of Plains ffs Surgery
even Hhough Plaintiff was in properly in formed +hat his
Medial Howat plateau fracture had healed. P laintifl has

 

 

mented acts of bmmission and deliberate ind iFerence, ;
which became harmfel +o his right knee and limited he

 

As

Sapna} for: and of his wil; ty ot Life,
Cn March Z5, ZOIA while: Plaink Cf was ot the Reception and Medical

 

Center K.M.C. and set fy, Surgery, Dr. Thomas Winters conducted ¢ third
Kray at Plaintiffs Fight knee fell lounivag the Mahal fol) while at He lnes
Comrentions| Tnsktokon, Aer the. results were in, Dr Winters ad vised

 

Platt ff he. had doultole “bone Spi ws iA his tight knee and asked hew
lone the knee had beer inthet+ Condckinon, the Pl ainktt advised

 

wher it supposed |y healed by itself unl the. eu discovery it wes
Once aaain fractured from Jolie “AIF ar could have been in Further
Jpnce ox Wis ciglat knee qivieg aut and bien falling on Feb: 206 a4,
20\F.. The Plaintice however, pointed out had Defendants De A

 

Verona and Cemburionn of Florida formerly y known as “Covizon'' Health

Care Services reviewed the OY wadinas. Ww Zoig ac wellas the

Tea qencrartive Jeint Disease DID condition, the Defendants wavld have
dered Surgery as the, Proper treatment im the Plaintiffs beck interest

for Hoe Right knee may nt have given eut on Februacy 24, AH, 2.0\F which

may howe. aused Net furher inyeries.

GE

 

 

 

 

 

oaly eadured this burdensome peau clue to the clearly docu

Dr, winters it covld have been Gam his tarhal Lojury iva 2013 Joh
Alb.

sy

eer ttt

ola okiff falling from lack of care and deli

Ui \
= Dr. Nayyer Esiam, M.D, while

itvtion Pr. fA. Narona, s.M),
whion and  Corizma now known as Cenk

Core Services for cher ‘nvolvement and vatenhenal denial

medical cary, which created *

Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 13 of 28

Recause of the ackions oS Dr. Lope? Rivera in 20197 atetal os six U6)

tial date of Plainkff's ciaht kinee inivry and
ibe tat.
Defendants Pr. A. Cortes , M: ph.

 

1ZOL-S feona the inn
indifference. whieh

 

at Liberty Cor rechoval List
while at selferson Correchoval Inst-
won of Florida _It+ealth
oS timely

hot new and Porter Loyersy ev)

 

Plawh ffs riglnt knee ceased te onchon

 

ak,

 

Febeuacy 244, 2.019 when the.
and owe ove due
as the new ciscovery of Plot
Deacneradive Joint Disease DID so this cght knee,

to Phe lack of proper Jreatment and suraery as well
fF cufferine and heing a lag nosed. 4 by cthh,

 

 

 

SLi vcies and \now2 Sexi0US hi 1S

0
The Plaink ff was finally advised of ny
ight lenee's_comihioin was in ROW and 2019 and specifica Ny his new
findings winch now requires Plaintiff te voderso

 

 

&

iy cles o& “hone Spurs

oa total right knee replacement Surgery = which could have been aweided

J
i€ the issue of Plaindast’s medial plateau fracture. had _beeln treated.

a procedure | im. the eacly Stages of LO Jee The.

en Never would. 3 have heen subjected +o cenh pata or _ such

OA Maier opecatiavs asa total riaht nee replacement. Although the

Plawwktt is Grally pcepared 4p underge the. knee summery after

 

 

 

px Oper Care an

 

 

 

 

ino numer ous sick calls and arieunce.

over the last six (6) year,

rhe Sack remains damaacs have been done. and sad\y could hawe,

 

been avoided if NEDSS ABO and up wtih 2034 ce \rberate indifference,

oy dhe various Defendants nada’ heen perpetuated. Furthermore,
aod Lnally, We Plas ntt Wou Wnt nave ned +o endure NEON oS.

 

paw and su fferina ne the future pain ok surgery and vehab;jiteHon

{

T+ was necessa

 

 

 

ina .
cy do exceed. He. lemath of cequired pangs due to the ex-

 

 

 

tunsive. mele. ‘evolved and m sitiple Defendants hovol ved.

 

GE

 

 

 

 

en A NPE PT RES AO EEE IE EES
Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 14 of 28

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each Separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights
complaint.

The Defendants Dr. A Cortes, Medical Director, Dr. Navy er- Fsiam, Medical
Dector, De. A Narona and Centurion Florida, formerly known ag
Corizon Health Care Services is liable +o the Plant ff fr o deliberate
indifference and an intentona | infliction of harm knew of Plainhitf’s
Cat knee media | tibial ploteay fracture. Despite the foot that in 2018
De A. Varona Xtayed Plaintiff's aight Knee ond noted thatthe Plaintiff
suffered from deaenerahve yout cisease- DJ D- the Defendant , Dr. A.

Varona took no forther actons +0 have Plaintiff visit with (cee TA)

Vil. RELIEF REQUESTED:

State briefly what relief you seek from the Court. Do not make legal arguments or cite to cases/ statutes.

\. Feppointme nt nf counsel dyto noval issues

2. Declaritocy iwdae ment Finding Defendants achons onconstitshona | .

. a)
3. Ponihve da moa e aS te cach DefAdant in sum of ¢ 'F5,000 &

uF Actua | dannage. as tn each Defendant in som of 43 50,00022 (see +6)

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

VV 2020 . hi i

(Date) (Signature of Plaintiff) = -

 

IF MAILED BY PRISONER:

| declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):

 

 

delivered to prison officials for paling or (1) deposited in the prison's internal mail system on:
the | day of JAKG SAP U , 202 .
“ (Signature of Plaintiff)

Revised 03/07

 
Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 15 of 28

 

 

 

 

an orthopedic specialist of to get any other treatment. _
‘Therefore, Has inachon resultedin Plaintiffs rieht

 

 

Knee divine completely ovt and him falliAa on Feb-

 

 

Cuary 24, 2019 only injuring his ght knee further.

 

 

The Defendant, Mack Inch, Secretacy of the Florida
Depactment of Correchons, F.D.O.C. is liable to the .
Plaintiff for g delibecate indifference and Lote nora)
mflichon of harm, Respite the. fact the Defendant
Was on notice that Plain £F WS seeking medica
attention from the comeany it contracted with fo pro~
vide medical attenhHon ty its prisoners, Defendants. _
from 2013-2014 then again from Zolu- Zoi? dia Nom
thing to assure thot Plaintiff was not denicd ade- .
quote medical attenton for his lovuries.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FA

 

RT a ET SEE IC a METRE pre
t

Ly

ase 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 16 of 28

 

 

 

 

 

 

 

 

 

 

- MD. =i cialeap-
y OO00— , !
ry $100, Ln com penser: and ¢ HS.0007% jy

pens hye damaaes ;

       

AC

 

 

 

t

we 3. De. A. Nlarona, MSD = individual and official capacit
1 Cemtuvion af Florido, farmer ly known as “Corigony |
Healt Care Services - individual and oficial capacity

¢ 10 e,
E.LOO, COC* ia, eoenpensabory and #5 000%

. . .
— [punitive dann qes oo
g

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee
a
pe
i
t
f
a
a
tn i ine een
te
fo
\
wel I
eet siege a ees

 

 

 

 
Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 17 of 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ . — an
yo 2 LPC -- LBBB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
~Page 18 of 28

 

INMATE REGO BPO!” MR BRR BEB 3020

 

 

ail Number:
a . - Team Number:
nf Saale NATURE Institution: Holmes CT
TO: [7], Warden C] Classification [] Medical [J] Dental
(Check One) Asst. Warden [1] Security C] Mental Health [] Other
FROM: Inmate Nam DC Number Quarters Job Assignment [| Date
ETRE urcealiatdonl NSsibc ATWIS  feuticmral § [\--2, “LOA

 

 

 

 

 

 

 

REQUEST Check here if this is an informal ievance

=A WRT wale = = CAN

we aOR . coe oltre se : ‘3
AWR N: : : ONT} (hes

 
    

 

colt
Aa Man Qe

requests
informal will be i i D

' Inmate (Si : DC#:

    

oruv Ev 4Viv

DO NOT WRITE BELOW THIS LINE

© LO%T-19O) R93 HOLMES Cl

 

 

 

 

 

CONFIDENTIAL HEALTH RECORD/ .
oy SPONSE INFORMATION INTENDED FOR T RECEIVED: __ CLASSIFICATION DEPT
: A
RELEASE OR DISCLOSURE MAY VIOLATE L pennn
STATE AND FEDERAL LAW ~ MNCCEIVED
HOLMES oly

j

 

Wok A Code ose. Um tame aN 2 4

L
i MED a)
7 OT we SF PAL

 

 

 

 

 

 

[The following pertains to informal grievances only: A A

Based on the above information, your grievance is — Ep enne/ (Returned, Denied, or Approved) If your informal grievance is denied,

you have the right to submit a formal grievance in accordance with Chapter 33-103.006, F.A.C,]

Official Print Name): G] evina Vado et | ofncial (Signature): Of)CdO ek HSA | pate: 1/29/94
¥ 1 ¢ F

Original: Inmate (plus one copy)

CC: Retained by official responding or if the response is to an informal grievance thea forwaflp bm sry *s ‘\ 0,
s f eBadgetAN i
\

 

 

 

 

 

 

 

 

This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Adminis

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff. H S . A. :

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C,, attaching a copy of your informal grievance and response, and forvabit OH ereen(s of warden or assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due dat e next regular work day. :

DC6-236 (Effective 12/14)
Incorporated by Reference in Rule 33-103.005, F.A.C.

ee Ta ne aa

 
Case 4:20-cv-00018-MW-MAF Document 1 Filed 01/10/20 Page 19 of 28

 

 
 

WITH ABENSS CLERK 8-MW-MAF Document 1 Filed 01/10/20 Page 20 of 28
FEB 27 2019

Department of Corrections
Bureau of inmate Grievance Appeals

PART B - RESPONSE

a B

 

 

HUTCHINSON, TIANT M35104 19-6-07583 HOLMES C.I. A2142S 5
NAME NUMBER GRIEVANCE LOG CURRENT INMATE LOCATION HOUSING LOCATION
NUMBER

 

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEE(S) ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW.

Note: There is no longer a sensitive category of grievance/cppeal. '

Your request for Administrative Remedy or Appeal has not been filed in compliance with Chapter 33-103.006, Inmate
Grievance Procedure. You did not provide this office with a copy of the formal grievance filed at the institutional level as
required by rule or the reason you provided for by-passing that level of the grievance procedure is not acceptable.

if you feel you need medical attention, contact the institutional medical department via the sick call/emergency process.
Upon receipt of this response, you are allowed an additional 15 days from the date this response was mailed (date
Stamped in upper left corner) to resubmit your grievance at your current location in compliance with Chapter 33-1 03,
Inmate Grievance Procedure. Attach a copy of this response to your re-filed grievance.

Based on the foregoing information, your appeal is returned without action.

 

 

 

 

 

W. Millette
— Regs 6 XK | Ae IS
LY, “UA Ci a /al
SIGNATURE AND TYPED OR PRINTED NAME OF ‘ SIGNATURE OF WARDEN, ASST. DATE
, EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE
i Case 4:20-cv-00018-MVLIbRItA DERARIIENTICF CORRECTIGNESO/20 Page 21 of 28
oe REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL

(_] Third Party Grievance Alleginy Sexual Abuse

 

TO: [_] Warden Assistant Warden L_] Secretary, Florida Department of Corrections
From or IF Alleging Sexual Abuse, on the behalf of:
Ls z : MBELOV Malmes Ce L.
First Middle Initial DC Number Institution

OTK “ (Qna-io71-041

 

Part A ~ inmate Grievance

 

 

 

 

? re €. Ss Lee eft £.

 

 

  

‘ o . “- j
(ee AF EPExz2 SAL¢RE Le PG é: FL FL LE. Ez

the allotted Sine £rr2ene ‘ e  . Eehibt z.

 

 

 

 

 

 

Fag e / of 3

Ay Lo 2 . \ Viiak— Kab athonivern. M3504

DATE SIGNATURE OF GRIEVANT AND D.C. #

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: Lx /
} # Signature
INSTRUCTIONS

 

 

 

 

 

This fore: is used for filing a formal grievance at the institution or facility ievel a» weu as fur filing appeais ce tive Gitice of the Secretary in accordance with Rule 33-103.00b,
Florida Administrative Code. When an appeal is made to the Secretary, a copy uf ie initial response co the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary’s Office. The grievance may be seaied in the envelope by the inmate and
processed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the

Sidra ESTO Ovi alid reason or if the Secretary or his designated representative determines that the reason supplied is not adequate, the
grievance By : | g prproces ing at the institutional levei pursuant to F.A.C. 33-103.007 (6)(d).

  
 
 
 

Receipt for Appeals Being Forwarded to Central Office

  
  

MAR 08 2019

 

    
 

 

Subj itted by the inmate on: institutional Mailing Log #:
amor ger nee AOAC) | (Received By)

ASST. W HOLMES €] a

00 |. WARD Ek: PROGRANGhonractuty CENTRAL OFFICE | \e
INMATET2 Copies) INMATE
INMATE’S FILE INMATE’S FILE - INSTITUTION/FACILITY 2
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE 4 O \ ~ \Y

CENTRAL OFFICE GRIEVANCE FILE

DC1-303 (Effective 11/13) incorporated by Reference in Rule 33-103.006, F.A.C.
, Case 4:20-cv-00018-MW-MAF Document 1 Filed 01/10/20 Page 22 of 28
GH/ewaszee LeutlsHagecd

a g

t™ dL. adh inet asa he that his peoeton nt Liling- ie Ls_L22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bat.
22. Metobijvesan asens that Corrective FUNGI Ig
20 apap peated tt. 203 by the Kegiaadl Phedkical
yan ek thak bomie adil tha ome BLED,
fe war treasten nad te B22 Jar surgery.

Mee
Yihila Lteere cavelt leg the steadied pruccidetie g

 

 

 

 

 

 

 

 

OL Syren {. tah + wecbie

teed thea cecil ease seated! 228 clus Ly BOVE.

—_ Oe heared at Fe. Pte Ce ;

Zi. Mastchiincons centered. Hah a seccad sek of

 

 

 

 

 

 

 
 

Case 4:20-cv-00018-MW-MAF Document 1 Filed 01/10/20 Page: 23 of 28
Grievance Continiance

SLU etsts :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

Henin, Ly a. a> At a Lvs SLL BE eZ tc _

 

ZL D.O2C. » the Lonasdlenant i teactandavtte

 

 

 

 

 

 

SS. o6f. Pod vom Live. SS LD? AY. COP ce. Sec coriclaL 7,
See

fecaSt lier BE welt fee

. } . L L
Wlatreh: bp RorP? Los. Tai A tthinynrr. M351 o4

 

 

 

 
 

 

. LP 4:20-cv-00018-MW-MAF Document 1 Filed 01/10/20 ifr C44
eu . ° PART B - RESPONSE ~

HUTCHINSON, TIANT M35104 1903-107-047 R.M.C.- WEST UNIT D1147S

NAME NUMBER FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEE(S) ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW.

  

    

 

Your grievance has been received, reviewed, and evaluated: There is a pending appointment with a specialist
regarding your health care concems related to your knee. Please follow up with your current facility regarding any
other medical issues, Please continue to use sick call as needed.

Based upon the above, your grievance is Approved.
You have 15 calendar days from the date of this response in which to obtain further administrative review of your

complaint by completing form DC1-303, providing all necessary attachments, and forward to the Bureau of Inmate
GrievZpse Sppeals, E i Depariment of Corrections, 401 South Calhoun St. Tallahassee, FL 32399,

is A. Lopez-Rivera
<a Multi-Site Medical Director

Holmes Cl

 

Angi

 

  
  

 

 

SIGNATURE AND TYPED.OR PRINTED NAME OF - SIGNATURE OF ¥ DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE

 

 
ACase 4:20-cv-00018-MVsLOkidA DEPARTIMEMTICr cORIECHINSO/20 Page 25 of 28

REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL RECE| VE D
i

[_] Third Party Grievance Alleging Sexual Abuse JUN 03 2019

TO: [_] Warden [-] Assistant Warden [_] Secretary, Florida Departy ne Anarene Co gctions
From or IF Alleging Sexual Abuse, on the behalf of:

Wuccernlised —WAe ee TXT Maso “M.S. MA dt
Last First * Middle Initial DC Number Institution

I ———— — Part A — Inmate Grievance F=G. O95
Comes dod _* we QONPVA Wu con loan A CURT MOON, |
fe ED SRE NAS LES) FSS ADS LO OU tC RETRM A Aten!
ROE LON - AOL = O283. OE COMO MANE ROK NODERAE ale MERE AQ
Meow wOubrEste TO Sea A SREQ AST EGR SURGERY), on Me KWo.
Rw WR Nat NERS Los —<yys an ACCORD yer make ORE

DON@ alana ern kee MAUS WS noid he epee BREWED ,

« ‘ 6’ C

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tole DEAE COnPUNtess RICANS oxsee SAS AND PASAD Onl SUEE ERE
Tok CONTA SES Bee Wl \SDIEAM QOURE= CET IAN “BASED onl
BS pat WEE AS. Oder CUETO AL RCI Lo tersanl

 

 

 

 

mal De A WS RENTED 3G WS Ce OIA MOE RS Min RESTON
Fercncalnter Con Rie Reoead aril MORE. DEBE ak
\O

 

 

 

 

 

vee nese SERIAL CENTER

wee Eden Pe
Wb keice <.78 J VA

om,

Dive age ah

 

 

we ahh YEA nnn
lenakbe ASTD Ero et
bat

 

 

 

 

 

MMA 22 201A  Bblelnisc~— Iand= masiod

YJ DATE SIGNATURE OF GRIEVANT AND D.C. #

 

 

 

 

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: /
# Signature

INSTRUCTIONS
This form is used for filing a formal grievance at the institution or facility level as well as for filing appeals to the Office of the Secretary in accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal is made to the Secretary, a copy of the initial response to the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed in the envelope by the inmate and
processed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the
institution. If the inmate does not provide a valid reason or if the Secretary or his designated representative determines that the reason supplied is not adequate, the
grievance will be returned to the inmate for processing at the institutional level pursuant to F,A.C. 33-103.007 (6)(d).

Receipt for Appeals Being Forwarded to Central Office

 

Submitted by the inmate on: Institutional Mailing Log #:
(Date) (Received By) ry h
DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE
INMATE (2 Copies) INMATE ( a 4 /
INMATE?’S FILE INMATE’S FILE - INSTITUTION /FACILITY tO 5 { oF - OQ 7]
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE

CENTRAL OFFICE GRIEVANCE FILE
DC1-303 (Effective 11/13) Incorporated by Reference in Rule 33-103.006, F.A.C.
Shs

20-cv}00018-MW-MAF Document 1 Filed 01/10/20 Page 26 of 28
JUN FPDP FO VIP J
PART B - RESPONSE

Department of Corrections
Bureau of Inmate Grievance Appeals

HUTCHINSON, TIANT M35104 19-6-20795 R.M.C.- MAIN UNIT L2143S

NAME NUMBER GRIEVANCE LOG CURRENT INMATE LOCATION HOUSING LOCATION
: NUMBER .

 

Appeal Returned without Action:

Your request for administrative appeal has been received in non-compliance with Chapter 33, "Appeals must be
received in the Office of the Secretary within 15 calendar days of the institutional response."

Based on the above information, your appeal is returned without action.

CONFIDENTIAL

THIS DOCUMENT MAY CONTAIN CONFIDENTIAL HEALTH RECORD/ CARE INFORMATION INTENDED FOR

THIS ADDRESSEE ONLY. UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL
LAW.

Michelle Schouest, IISC

 

 

 

 

; ra |
SIGNATURE AND TYPED ORVPRINTED NAME OF SIGNATURE OF WARDEN, ASST. ) UATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE
Case 4:20-cvi@018- “MIVA Rape 4 fag b1/10/20 Page 27 of 28
“ BOT vol Att Ke=DICA\ Qe 7K :
CY (72
\ Me Bu ee HGRA. BLS 4

 

 

z
-
Bae
s
Sm

Udiren eS Seven “ees

LAL hoe) AMS Stee
| SOME ae 37.

| XR NSE TOA eS =TRO |

LEGA: MAIL
Case 4:20-cv-00018-MW-MAF Document1 Filed 01/10/20 Page 28 of 28

 
